J -S62030-18



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA

                  v.


    ANTONIO J. BUNDY

                         Appellant              :   No. 3221 EDA 2017

             Appeal from the PCRA Order Entered August 31, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0715041-1976

BEFORE:     LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY McLAUGHLIN, J.:                          FILED JANUARY 07, 2019

        Antonio   J.   Bundy appeals from the order denying his Petition for Writ of

Habeas Corpus, which the court treated in part as an untimely petition for

relief under the Post Conviction Relief Act ("PCRA").1 We quash the appeal.

        Bundy was convicted in 1976 of second-degree murder and related

offenses, and was sentenced to life imprisonment. The Pennsylvania Supreme

Court affirmed his judgment of sentence in 1980. Bundy's 1983 petition for

collateral relief under the Post Conviction Hearing Act2 was denied after          a

hearing at which Bundy was represented by counsel. Bundy filed several

subsequent PCRA petitions, which were dismissed as untimely.




1   See 42 Pa.C.S.A. §§ 9541-9546.

2   The Post Conviction Hearing Act was the predecessor to the PCRA.
J   -S62030-18



        On April 23, 2015, Bundy filed a pro se Petition           for Writ of Habeas

Corpus, in which he listed his issues as follows, verbatim:

        Fraud; unlawful confinement; no due process/equal protection;
        slavery; not duly convicted for charged offen[s]es; no statutory
        authorization for a life sentence (court) "second degree murder":
        trial judge refused their sworn oath of office; suppression hearing
        judge also refused his sworn oath of office year (1976); petitioner
        not sworn in; jury not sworn in; Commonwealth witnesses not
        sworn in; trial lawyer refused his oath of office/no signed
        admission law examiners documents; Pennsylvania's [1968]
        [C]onstitution is without saving schedule or enacting clause
        applicable to [its] criminal offen[s]es; petitioner not informed of
        the nature of offen[s]es; police officers tamper with evidence "so
        called crime scene [placing of knife in decease[d's] left hand:
        government interference: no sentencing order; no subject matter
        jurisdiction.

See Pet. for Writ of Habeas Corpus, 4/23/15, at           3        (unpaginated). The

"Conclusion/Support of Issues" section of the Petition consisted of         a   similar,

and ofttimes duplicative, string of phrases.

        The trial court took no action on the Petition until May 24, 2017. On that

date, the court filed an order stating that it would dismiss the petition in 20

days pursuant to Pa.R.Crim.P. 907. On August 31, 2017, the court dismissed

the Petition in its entirety.

        In its Pa.R.A.P. 1925(a) opinion, the trial court explained that most of

the claims within Bundy's Petition for Writ of Habeas Corpus are encompassed

by the PCRA, and, as the PCRA provides the sole remedy for claims

contemplated by the Act, the court would treat those portions of the Petition

as a request for PCRA relief. See Trial Court Opinion, filed October 19, 2017,

at 2; see also 42 Pa.C.S.A.     §   9542 (stating that PCRA   is   the "sole means of

                                         -2
J   -S62030-18



obtaining       collateral         relief"   and   encompasses           habeas      corpus);

Commonwealth v. Taylor, 65 A.3d 462, 466 (Pa.Super. 2013) ("Issues that
are cognizable under the PCRA must be raised in             a   timely   PCRA     petition and

cannot be raised in      a       habeas corpus petition"). And, insofar as the Petition

asserted claims falling within the PCRA, the court held the Petition was

untimely "by approximately 34 years." See Trial Ct. Op. at                      3   (citing 42

Pa.C.S.A.   §   9545(b)). Moreover, Bundy had not attempted to plead or prove

that any of the exceptions to the time -bar applied. Id. at 3-4. Thus, the trial

court dismissed the claims as untimely.

        However, the court found that one of Bundy's claims fell outside the

purview of the PCRA-Bundy's mention of "no sentencing order." The court

construed this as Bundy's claim that his detention is unlawful because the

Department of Corrections ("DOC") allegedly does not possess the original

sentencing order.     Id. at       4. The court ultimately denied habeas relief on this

claim because it found that Bundy's sentence is reflected on the docket entry

from 1977 and that the DOC possesses authority to detain Bundy even without

a   written order. Id.; see also Joseph v. Glunt, 96 A.3d 365, 372 (Pa.Super.

2014) (confirming "a record of the valid imposition of          a   sentence [is] sufficient

authority to maintain        a   prisoner's detention notwithstanding the absence of         a

written sentencing order").3


3In Glunt, we noted that review of habeas petitions does not fall within the
Commonwealth Court's exclusive appellate jurisdiction and that, even if it did,


                                              -3
J   -S62030-18



        Bundy appealed, and states his questions as follows:

        1. Did   the lower court abuse [its] discretion[?]
        2. Did the lower    court misapply the law[?]
        3. Did the lower    court exercise [its] discretion in   a   manner lacking
        reason[?]
        4. Did the lower court fail to determine clarification and/or
        correction[?]
        5. Did    the lower court violate [its] own rules/law when ambiguity
        is   attributable to it "court"[?]
        6. Did the court deprive appellant of     justice[?]

Bundy's Br. at     5   (numbers added, suggested answers omitted). The argument

section of Bundy's brief is not divided into sections corresponding to the

questions he states, in contravention of Pa.R.A.P. 2119(a), and is fairly

convoluted. From what we can discern, Bundy's sole argument is that the trial

court erred in treating his Petition for Writ of Habeas Corpus as                a    PCRA

petition. See Bundy's Br. at 9-10.

        We find that Bundy's argument is not presented in a manner allowing

for review. Bundy makes no attempt to clarify what his underlying habeas

claims are, or explain why the trial court erred in treating them as PCRA

claims. Bundy provides no factual or procedural history or citations to the

record, and the legal authorities he cites are presented without discussion. We

are therefore unable to review his issue. See Pa.R.A.P. 2119(a) (stating each



our jurisdiction over a case is perfected where the appellee has not objected
to it. See Glunt, 96 A.3d at 370 n.5. For the same reasons, we have
jurisdiction over the instant case.
                                           -4
J   -S62030-18



point in argument must be "followed by such discussion and citation of

authorities as are deemed pertinent"); Commonwealth v. Johnson, 985

A.2d 915, 924-25 (Pa. 2009) (stating claims are waived "where an appellate

brief fails to provide any discussion of         a   claim with citation to relevant

authority or fails to develop the issue   in any     other meaningful fashion capable

of review" and holding appellant's single -sentence arguments constituted "the

type of cursory legal discussion which      is   wholly inadequate to preserve an

issue for appellate review").

        Moreover, Bundy does not explicitly challenge the trial court's holding

regarding the timeliness of his Petition, or set forth any reasoned argument

regarding the court's conclusion that the DOC has authority to detain him

without   a   copy of the written sentencing order. Bundy has therefore waived

any such claims for review as well.

        We therefore quash the appeal. See Pa.R.A.P. 2101;          Commonwealth
v.   Tchirkow, 160 A.3d 798, 805 (Pa.Super. 2017) (quashing pro se appeal
of denial of PCRA relief where appellant failed to provide any coherent legal

arguments). In any event, we do not think the PCRA court's order was an

abuse of discretion or error of law.

        Appeal quashed.




                                       -5
J   -S62030-18



Judgment Entered.




Jseph  D. Seletyn,
Prothonotary



Date: 1/7/19




                     -6